Citation Nr: 0808117	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disability.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture at the proximal 
metacarpal of the right (major) thumb.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to November 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO declined to reopen a claim for service connection for 
a low back disability because new and material evidence had 
not been received; and denied the veteran's claim for an 
increased (compensable) rating for the service-connected 
residuals of a fracture at the proximal metacarpal of the 
right thumb.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in August 2005.  A transcript 
of his testimony is associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability, and a compensable rating for the service-
connected residuals of a right thumb fracture at the proximal 
metacarpal.  

The veteran's substantive appeal/VA Form 9, received at the 
RO in June 2005, reflects the veteran's request to appear for 
a local hearing before a Decision Review Officer at the RO.  
That hearing was held in August 2005.  

Before the case was certified to the Board on appeal, the 
veteran submitted another VA Form 9 to the RO in January 
2007, clearly requesting a personal hearing before a Veterans 
Law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the veteran's request, the case is remanded for the 
veteran to be scheduled for a hearing before a Veterans Law 
Judge, either in person, or via video conference at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should first notify the veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
schedule the veteran for the hearing 
before a Veterans Law Judge, either at 
the RO or via video-conference.  The RO 
should notify the veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

